Quinn, President.
The petitioner’s testatrix died a resident of the city of Jersey City, and her personal estate was therefore subject to personal property taxation in that taxing district. R. S. 54:4-10. Por the year 1938 the city made an assessment for such taxes in the sum of $15,000. The Hudson County Board of Taxation affirmed the levy on appeal, and petitioner now prays before this board for a cancellation of the assessment on the ground that the estate consists entirely of cash in bank, exempt from taxation under R. S. 54:4-3.23. It does not appear, however, that the taxpayer filed the statutory sworn claim for exemption with the assessors, as required by R. S. 54:4-15. This was an indispensable prerequisite, Public Service Corporation of New Jersey v. City of Newark, New Jersey Tax Reports, 1934-939, p. 269, and in default thereof, the exemption is disallowed.
As the assets exceed the amount of the assessment, as of the assessing date, the judgment of the Hudson County Board is affirmed.